COLEMAN, Justice
(dissenting in part) :
On further consideration of this appeal, I am in disagreement with the original opinion of the court in some particulars but am in agreement in others.
On original deliverance, the court held that, by her assignments of error, plaintiff has asserted that the trial court erred in overruling the demurrer to every one of the counts of the complaint. There were nine counts. The first assignment of error recites:
“1. That the judgment of the Court in said cause is erronerous in that the Demeurrers of the Defendants should not have been sustained.”
The only other good assignments of error are 20 and 21. They are to the same effect as assignment 1. It is not certain that assignment 20 is a good assignment.
By the first assignment, plaintiff asserts that the court erred in sustaining the demurrer to all nine counts. This is a joint assignment. Plaintiff has said that the court erred as to all counts jointly. This means that plaintiff, by her assignment of error, has undertaken to prove that all nine counts are good counts and that not even one of the nine counts is insufficient against any ground of demurrer. To sustain her assignment of. error, plaintiff must demonstrate that all nine counts are good against all grounds of demurrer. If plaintiff desired to have a separate consideration of the ruling sustaining the demurrer to count 1, then plaintiff should have made a separate assignment of error asserting that the court erred in sustaining the demurrer to count 1. The same procedure would be required to obtain a separate consideration of the ruling as to each of the remaining counts.
Assignments 20 and 21 are subject to the same consideration and result as the first assignment. So, if the court was correct in sustaining the demurrer to count 1, then plaintiff’s assignments of error are not well taken and the judgment is due to be affirmed.
I agree with the holding that if any single count is subject to any single ground of demurrer, then the plaintiff’s assignments of error are not well taken. Ledbetter v. Frosty Morn Meats, 274 Ala. 491, 150 So.2d 365.
The next step is to decide whether any count is subject to any ground of demurrer. On original deliverance, the court held that count 1 is bad against the ground that the defamatory words are not set out in haec verba in this count
Form 17, § 223, Title 7, Code 1940, as here pertinent, recites:
“The plaintiff claims of the defendant -dollars, damages for falsely and maliciously publishing of and concerning him in a newspaper .... (or book, or writing, as the case may be), the following matter, with intent to defame the plaintiff, viz.: (Here set out the lan*47guage charged ás libelous), on the-day of-.”
In the instant case, plaintiff has followed Form 17 in all material respects. It is true that plaintiff employs “to-wit,” instead of “viz.,” as in the Code, but I do not think this is any substantial variation. § 223 commences:
“Complaints in civil cases in substantially the following form shall be sufficient :”
• It is also true that plaintiff has not enclosed the defamatory words in quotation marks, but I do not think that the quotation marks would add anything to the allegation of the defamatory words. Plaintiff asserts that defendant published the following matter, to-wit, that the Plaintiff, Pearl Lindsey Stephens was insane and that she be placed in the Alabama Bryce Hospital as a patient.
The ordinary meaning of this language is that defendant has published a statement that plaintiff was insane. There is authority that a publication imputing insanity is libelous per se; 33 Am.Jur. 71, Libel and Slander, § 51; 66 A.L.R. 1257; 53 C.J.S. Libel and Slander, § 25, p. 68; and defendant does not seem to contend to the contrary.
This court has declared that the article published need not be set out in full, it being sufficient if the petition or complaint contains the material part or only so much as is necessary to show an actionable imputation. Peinhardt v. West, 217 Ala. 12, 115 So. 88.
In Peinhardt, this court quoted with approval from an earlier case where this court had said:
“It was not necessary to set out the entire publication, but it was sufficient to set out such parts as the plaintiff complained of as libelous, if the plaintiff does not, by omitting some portions, produce a new arrangement, and thereby alter the sense. [Tabart v. Tipper, 1 Campbell, 351.] The proper mode is to show that the selected parts are extracts, and'if the omitted parts explain, or render innocuous, the parts selected, the defendant may have the advantage of it on the general issue. Such was the mode adopted in this case in strict conformity with the precedents. — [Metcalfe v. Williams, 3 Litt. 389; Buckingham v. Murray, 2 Carr. & Payne, 46; Starkie on Sian. 268.]” Weir v. Hoss, 6 Ala. 881, 887.
In the instant case, plaintiff alleges the defamatory words with sufficient particularity to inform the defendant against what charge he must defend, to enable the court to judge whether the words charged constitute a cause of action, and to make a recovery under count 1 a bar to a subsequent action for the same cause.
It may be that plaintiff cannot prove the allegation that defendant published the words alleged in count 1, but that is not matter to be decided on demurrer.
I am of opinion that count 1 is not defective for the reason that the defamatory words are not set out in haec verba. I think the defamatory words are set out in haec verba, and, therefore, dissent from the contrary holding.
As to other counts of the complaint, I express no opinion whether they be sufficient against all grounds of the demurrer. If any count be insufficient against any ground of demurrer, assignments 1, 20 and 21 are not well taken and the judgment ought not to be reversed, even though count 1 be a good count.